DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to non-final office action filed on December 6, 2021 in which claims 1-5, 7-18, and 20 are presented for further examination.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to intelligent cloud operations.  The closest prior art Ford et al. (US 2017/0041296) is directed to SYSTEMS AND METHODS OF SECURE DATA EXCHANGE. However, Ford either singularly or in combination, fail to anticipate or render obvious the recited features “A method comprising: receiving from software hosted on a first provider system, operational data specifying, a time, and a user requesting a component of the software at the time, a component of the software accessed by the user at the time: storing the operational data in a database or in a neural network Artificial Intelligence (AI); receiving experiential data reflecting a quality of a user interaction with the software at the time, the experiential data derived from the operational data to indicate that the user did not use the software; storing the experiential data in the database; processing the operational data and the experiential data according to a data layer to issue a query to the database or the neural network (AI);receiving from the data layer or the neural network (AI) in response to the query, a query result including a cost value; and based upon the query result, issuing a command to cause an actuator to perform an action upon the software.” 
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-5, 7-18, and 20 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Cella (US 10,712,738) relates to Methods and systems for industrial internet of things data collection for vibration sensitive equipment, specifically The selection of the plurality of sensors 8706 8724 for connection to a data monitoring device 8700 8718 designed for a specific component or piece of equipment may depend on a variety of considerations such as accessibility for installing new sensors, incorporation of sensors in the initial design, anticipated operational and failure conditions.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162